Citation Nr: 0211385	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-11 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  He subsequently perfected a timely 
appeal of that decision.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in August 1998 
and Supplemental Statements of the Case (SSOC's) in October 
1998 and March 1999.

In December 1999, the Board remanded this case to the RO for 
additional evidentiary development.  The RO conducted the 
requested development, and SSOC's were issued in May 2000 and 
August 2000.  The claims folder was subsequently returned to 
the Board.  Thereafter, in January 2001, the Board once again 
remanded this case to the RO.  As will be discussed in 
greater detail below, the requested development was completed 
to the extent possible, and, in December 2001, the RO issued 
a SSOC in which it continued to deny the veteran's claim of 
entitlement to service connection for PTSD.  

The Board notes that, in our December 1999 remand, we 
instructed the RO to obtain a transcript for a personal 
hearing, which had apparently been conducted before a Hearing 
Officer at the RO in January 1999.  The RO subsequently 
researched this matter, and determined that no personal 
hearing had in fact been conducted.  In January 2000, as part 
of this inquiry, the RO obtained a signed statement from the 
veteran's accredited representative in which it was noted 
that no personal hearing had been conducted for this veteran.  
Thereafter, in May 2000, the representative also submitted a 
signed statement in which it was reported that the veteran 
did not wish to appear for a personal hearing.  



FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

2.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with his military 
service, or with any verified stressor event in service which 
could support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD 214 (Certificate of Discharge or Release 
from Active Duty) reflects that he served on active duty from 
January 1969 to July 1970 with the United States Marine 
Corps.  His service personnel records show that he was 
stationed in Vietnam from July 1969 to July 1970, and that, 
for most of that period, he served as a Rifleman with the 4th 
Combined Action Group (CAG),  III Marine Amphibious Force 
(MAF).

The veteran's service medical records are negative for any 
complaints or treatment for psychiatric problems.  In a 
report of medical examination completed for separation in 
July 1970, an examiner noted that the veteran's psychiatric 
condition was normal.

In April 1998, the veteran's accredited representative, 
acting on the veteran's behalf, filed an informal claim of 
entitlement to service connection for PTSD.  It was noted 
that he had been receiving psychiatric treatment at the VA 
Medical Center (MC) in White River Junction, Vermont, since 
1996.

In a letter issued later that month, the RO requested that 
the veteran provide details of the stressful events that he 
believed had led to his claimed PTSD.  The RO advised the 
veteran that it would attempt to obtain records on his 
behalf, but that it was necessary for him to provide specific 
information regarding his military unit and the locations and 
dates of the events, and the names of others involved.  The 
RO provided the veteran with a questionnaire on which to set 
forth the requested information.

In May 1998, the RO received copies of the veteran's VA 
treatment records.  These records show that, in January 1996, 
the veteran complained of depression and anxiety.  The 
examiner noted that the veteran appeared to have PTSD related 
to his Vietnam experiences.  The examiner noted diagnoses of 
"rule out" PTSD, "rule out" adjustment disorder with mixed 
anxiety and depressed mood, chronic.  Thereafter, in March 
1996, he was referred for evaluation for possible PTSD.  
During this evaluation, the veteran reported that a 
continuing source of frustration was the fact that he did not 
get the chance to engage in combat during service as he had 
been trained to do.  He also reported that his experiences in 
Vietnam were not traumatic except for one incident in which 
he saw a child who was badly burned.  The veteran indicated 
that he thought about Vietnam daily and that he often spent 
time with friends who were Vietnam veterans.  He noted that 
he felt that he could control when he thought about it and 
that he did not feel distressed or overwhelmed by his 
memories.  He denied that his experience in Vietnam 
interfered in his daily functioning.  The examiner noted that 
he did report difficulty remaining asleep at night, but that 
this could be related to alcohol use and/or feelings of 
depression.  The examiner determined that the veteran's 
alcohol and drug use made it difficult to accurately assess 
for PTSD or major depression.  



In July 1998, the veteran submitted a statement in which he 
set forth his alleged in-service stressors.  First, he 
reported that, two days before shipping out to Vietnam, he 
attended the funeral of a friend who had been killed in 
Vietnam.  Second, he reported an incident in which he helped 
to evacuate a Vietnamese girl with burns over 50 percent of 
her body.  Third, he described an ambush in which a 
Vietnamese civilian who had been out after dark was killed.  
Finally, he noted that, within one month of his CAP unit 
moving out of a village, that village was overrun and a 
number of people were killed.  The veteran indicated that a 
number of people that he had worked with and knew well were 
killed.

In the August 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In denying this claim, the RO determined that the 
evidence failed to establish that his claimed in-service 
stressors had occurred.

The RO subsequently issued a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to corroborate the veteran's alleged in-service 
stressors.  In a September 1998 letter, the USASCRUR advised 
the RO that it was no longer conducting research on behalf of 
the United States Marine Corps (USMC), and that the request 
for verification of the veteran's stressors had been 
forwarded to USMC Historical Center.

In October 1998, the USMC Historical Center submitted to the 
RO the 4th CAG's command chronologies for the period from 
July 1969 to July 1970.  These records reveal that patrols 
from the 4th CAG were ambushed and came under fire on 
numerous occasions during this period.

In February 1999, the veteran underwent a VA psychiatric 
examination.  He reported that, during his period of service 
in Vietnam, he was stationed near small villages in and 
around Da Nang, where he worked with the Vietnamese Partisan 
Services on patrol.  He reportedly denied having any actual 
traumatic events occur while he was in service.  It was 
noted, however, that he did have recurrent thoughts of a 
child who had been airlifted out because she suffered severe 
burns all over her body.  It was further noted that he denied 
ever killing anyone in Vietnam and he denied being in fear of 
his life.  During his examination, the veteran reported 
experiencing hypervigilance to the point that he walked 
around the perimeter of his house on occasion.  He also 
reported keeping loaded weapons near his bed in case anyone 
broke in.  The examiner found that it was unclear whether 
this was secondary to hypervigilance and hyperarousal due to 
PTSD or if it was secondary to paranoia due to cannabis use.  
The examiner noted that he veteran also complained of 
recurring thoughts about Vietnam and that he became tearful 
when discussing his experiences in Vietnam.  The examiner 
concluded that the veteran met the criteria for major 
depression secondary to his cannabis use and alcohol 
dependence.  The examiner also concluded that he might meet 
the criteria for PTSD; however, examination failed to uncover 
a traumatic event that could have led to his symptoms.  It 
was noted that his duties in Vietnam could constitute a 
constant threat of his personal being, and could conceivably 
be considered as sufficient to support a diagnosis of PTSD.

In a December 1999 decision, the Board determined that the 
veteran's claim of entitlement to service connection for PTSD 
was well grounded.  The Board further concluded that a remand 
of that claim was warranted so that the RO could conduct 
further evidentiary development.  The RO was instructed to 
request that the veteran submit additional information 
regarding his alleged in-service stressors.  If it was 
subsequently found that he had been exposed to an in-service 
stressor, the RO was to then provide the veteran with another 
VA psychiatric examination.  

In January 2000, the RO issued a letter to the veteran 
requesting that he provide specific information concerning 
his in-service stressors.  The RO requested that he provide 
the dates, places, unit assignments, and information 
concerning any individuals who were involved.  The RO advised 
the veteran that this information was vitally necessary to 
obtain supportive evidence of his claimed stressful events, 
and that he must be as specific as possible.  



In May 2000, the RO issued a SSOC in which it continued to 
deny the veteran's claim of entitlement to service connection 
for PTSD.  The RO noted that the veteran had not responded to 
the January 2000 letter, and that there was no evidence of 
record to support his claim that he was exposed to an in-
service stressor.

In July 2000, the veteran's representative submitted a signed 
statement from B.R., who reportedly served with a Combined 
Action Platoon, which was reportedly designated as CAP 4-2-3.  
In his statement, B.R. noted that "[c]urfew was a certain 
time but this mamason was out after curfew.  Walking into an 
ambush, she was shot and killed by Snake.  V.C. maybe, maybe 
not?"  B.R. also noted an incident in which a "papason" 
was shot and killed, and another incident in which a village 
girl brought his unit rice and was later arrested as a V.C.  
He also noted that medivacs were available for villagers, 
especially for kids with burns.  In his statement, B.R. 
failed to provide the dates or places of these events.  He 
also failed to set forth the names of any individuals 
involved.

In an August 2000 SSOC, the RO continued to deny the 
veteran's claim.  In the SSOC, the RO advised the veteran was 
to why it determined that B.R.'s statement was insufficient 
to establish the existence of an in-service stressor.

In January 2001, the Board once again remanded the veteran's 
claim to the RO for additional evidentiary development.  In 
this remand, the Board advised the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Board noted that a statement had been submitted from B.R., 
who had served in CAP 4-2-3, but that it was unclear whether 
the veteran had served in this platoon as well.  The Board 
found that this was a crucial question because B.R.'s 
statement suggests that this platoon was exposed to combat on 
numerous occasions.  It was therefore determined that a 
remand was warranted so that the RO could attempt to 
ascertain from the veteran his unit assignment and his 
platoon assignment, if feasible.  If it was ultimately found 
that he had served in combat, or if an alleged stressor was 
verified, the RO was instructed to provide the veteran with 
another VA psychiatric examination.

In March 2001, the RO obtained the veteran's VA treatment 
records.  These records are negative for any complaints or 
findings regarding PTSD since the March 1996 clinical note.

In June 2001, the RO issued a letter to the veteran 
requesting that he provide additional information regarding 
his alleged in-service stressors.  The RO requested that he 
provide the dates and places of his military assignments and 
his specific duties at each location.  He was also asked to 
provide the dates and places of the stressful events that 
occurred in service.

In a response statement dated in July 2001, the veteran's 
accredited representative reported that the veteran had 
nothing to add regarding the traumatic events he had 
experienced in service.

Thereafter, in August 2001, the RO issued a request to the 
National Personal Records Service (NPRC) for the morning 
reports of CAP 4-2-3, 4th CAG, 3rd MAF for the period from 
July 1, 1969, to July 1, 1970.  Later that month, the NPRC 
advised the RO that morning reports are not available for the 
CAP 4-2-3, 4th CAG, 3rd MAF.  

In November 2001, the RO issued a request to the U.S. Marine 
Corps Personnel Management Support Branch (MMSB) requesting 
the unit diaries for the CAP 4-2-3, 4th CAG, 3rd MAF for the 
period from July 1, 1969, to July 1, 1970.  Later that month, 
the MMSB advised the RO that specific information must be 
submitted in order to conduct a meaningful search on the 
veteran's behalf.  The RO was advised to submit descriptions 
of each stressful event, which related the "who, what, when, 
and where" of each event.

In a December 2001 SSOC, the RO continued to deny the 
veteran's claim.  In the SSOC, the RO advised the veteran of 
the contents of the letters from the NPRC and the MMSB.


In a VA Form 646 dated in March 2002, the veteran's 
accredited representative argued that it was 
"inconceivable" that the veteran could have served as a 
Rifleman in Vietnam and not been exposed to combat as a 
result.  In Informal Hearing Presentation dated in May 2002, 
the representative asserted that there "was a 99% chance 
that a United States Marine Corps Rifleman serving in the 
Republic of Vietnam during the Vietnam War participated or 
was exposed to combat during his tour of duty."

II. Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).



Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
informational letters and the SOC and SSOC's provided by the 
RO, and the contents of the Board's two remands, the veteran 
has been given notice of the information and/or evidence 
necessary to substantiate his claim.  The veteran has also 
been repeatedly advised that VA has a duty to assist him in 
obtaining evidence relevant to his claim, and VA has made 
numerous attampts to secure supportive evidence on his 
behalf.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

The Board notes that another VA psychiatric examination in 
order to clarify the issue of whether the veteran has PTSD as 
a result of service is not warranted in this case.  As will 
be explained in detail below, the Board has determined that a 
denial of the claim is warranted, because there is no 
evidence of combat status and no credible supporting evidence 
that any in-service stressor actually occurred so as to 
support a diagnosis of PTSD.  Therefore, this claim fails to 
satisfy one of the essential elements in establishing service 
connection for PTSD, namely, credible evidence of an in-
service stressor.  Without credible supporting evidence of an 
in-service stressor, any diagnosis of PTSD based upon such a 
stressor would be of no probative value.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (holding that a diagnosis "can 
be no better than the facts alleged by the appellant").  
Thus, even if the veteran were provided with a psychiatric 
examination in order to determine whether he has PTSD as a 
result of his alleged in-service stressor(s), there would 
remain no reasonable possibility that such assistance would 
aid in substantiating the claim.  For this reason, the Board 
finds that a VA psychiatric examination is not warranted.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection - PTSD

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
several incidents that occurred during the period in which he 
was stationed in Vietnam.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires:  (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in DSM-IV.  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2001).  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . .  Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zaryck, supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b) (West 1991); 64 Fed. Reg. 32,807 (June 
18, 1999), codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Because the veteran's claim of entitlement to service 
connection for PTSD was received in April 1998, the Board 
will apply the amended version of the regulation. 

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2001).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that there is a finding by a VA psychiatrist 
that, if corroborative evidence of an in-service stressor or 
combat could be found, the veteran would meet the diagnostic 
criteria for PTSD.  Therefore, the primary question which 
must be resolved in this decision is whether the appellant 
sustained a qualifying stressor within the requirements of 38 
C.F.R. § 3.304(f), as discussed above.  Without such 
corroboration of a qualifying stressor, the question of the 
validity of a diagnosis of PTSD, and therefore whether 
further medical inquiry should be conducted under the VCAA, 
is irrelevant.  See Moreau, 9 Vet. App. at 395-396; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  Although the veteran 
served as rifleman in Vietnam, his military personnel and 
medical records do not indicate that he participated in 
combat.  The veteran is not in receipt of decorations or 
awards suggestive of combat status, and there is no other 
official or objective evidence of record indicating that he 
served in combat.  The Board notes that, because the 
veteran's service records were provided by an agency of the 
U.S. Government, reliance upon them is consistent with the 
well-recognized reliance placed by VA upon service department 
determinations.  38 C.F.R. §§ 3.203(a), (c) (1998); cf. 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992). .  

The Board notes that the veteran's accredited representative 
has argued that it is "inconceivable" that the veteran 
could have served as a rifleman with the USMC in Vietnam and 
not been exposed to combat at some point.  We are of course 
cognizant that the MOS of Rifleman is one that could 
certainly involve exposure to combat.  However, we believe 
that a claimant's MOS, by itself, is insufficient to 
establish combat.  See VAOPGCPREC 12-99, (Oct. 18, 1999) 
(holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that the issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy for purposes of section 1154(b) must be resolved on 
a case-by-case basis).  As discussed above, the veteran's 
military personnel and medical records do not indicate that 
he directly participated in combat, and there is no other 
official or objective evidence of record indicating that he 
served in combat.  Therefore, the Board finds that the 
preponderance of the evidence of record does not indicate 
that the veteran served in combat.

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence',"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Despite significant efforts, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressors.  As discussed in detail above, the veteran has 
reported several in-service events that he believes led to 
his PTSD.  For example, in his July 1998 statement, he 
reported an incident in which he helped to evacuate a 
Vietnamese girl with burns over 50 percent of her body.  He 
also noted an ambush in which a Vietnamese civilian who had 
been out after dark was killed.  In addition, he reported 
that, within one month of his CAP unit moving out of a 
village, that village was overrun and a number of people were 
killed.  The veteran indicated that a number of people that 
he had worked with and knew well were killed.  However, 
although the veteran has provided a list of stressful events, 
he has not provided sufficient detail so as to attempt 
verification of these alleged stressors with the appropriate 
authority.  In particular, the Board notes that he did not 
describe the dates or places of these events, and he did not 
identify any individuals involved in these events.

The record reflects that, although the veteran failed to 
provide specific information such as the date and place of 
each stressor, the RO nevertheless obtained the command 
chronologies of the 4th CAG for the veteran's entire period 
of service in Vietnam.  Because these records show that 
various platoons were involved in combat on numerous 
occasions during the period in which the veteran served in 
Vietnam, the Board has considered whether this evidence 
verifies the veteran's reference to having been involved in 
an ambush in which a Vietnamese civilian was killed.  In this 
regard, we note the recent case of Pentecost v. Principi, 16, 
Vet. App. 124 (2001), in which the Court held that unit 
records showing that a base had been under rocket attack 
while the veteran was stationed there were sufficient to 
corroborate the veteran's account of having come under enemy 
fire.  

The Board believes that the facts of this case are 
distinguishable from those in Pentecost.  In particular, we 
note that, in Pentecost, the veteran reported that the 
attacks occurred at his military base, and the appropriate 
military authority subsequently verified that attacks had 
indeed occurred at his military base during the period that 
the veteran was stationed there.  In this case, however, the 
veteran has merely referred to an ambush, without providing 
the location or date of the ambush or the name of the platoon 
that he was with at the time.  Furthermore, each of these 
incidents described in the command chronologies involved 
particular platoons, rather than the entire 4th CAG.  Thus, 
unlike the situation in Pentecost, where it was known that 
the veteran was stationed at the base during the attacks, 
there is no way of knowing whether the veteran was present 
during any of the incidents described in the command 
chronologies, and no reason to think that he was present 
merely based on his assignment with the 4th CAG.

In short, the Board finds that the command chronologies of 
the 4th CAG, which are associated with the record, fail to 
verify the existence of the veteran's alleged stressor of 
being involved in an ambush.  In essence, the Board believes 
that the veteran's description of this event lacks sufficient 
detail, such as date, location, or the circumstances 
surrounding the incident, so as to determine whether it is 
one of the events described in the chronologies.

The Board notes that, following the submission of his July 
1998 statement, we remanded this case on two occasions for 
the specific purpose of obtaining additional information from 
the veteran regarding his alleged stressors.  However, 
despite specific requests from the RO, the veteran failed to 
provide any additional detail.  In fact, the only additional 
information or evidence provided by the RO was the statements 
from B.R., who described being involved in several combat 
incidents in Vietnam.  The Board must note, however, that 
information reported for clinical purposes during the March 
1996 PTSD evaluation indicates that the veteran was 
frustrated because he had not gotten the chance to engage in 
combat during service, as he had been trained to do.

In regard to B.R.'s statement, the Board notes that he never 
specifically indicated that the veteran was present at any of 
the incidents he described.  Furthermore, the evidence does 
not show that the veteran served in CAP 4-2-3, which was the 
platoon identified by B.R. as being his.  Although the 
veteran has been asked on numerous occasions to provide as 
specific information as possible, he has not identified to 
what platoons he was assigned when any of his reported in-
service stressors occurred.  In fact, the Board notes that 
our January 2001 remand was specifically intended to obtain 
such information; however, the veteran merely responded to 
the RO's inquiries by stating that he had no further 
information to provide.  Although B.R. referred to an 
incident in which a "papason" was killed, which could refer 
to the ambush reported by the veteran in which a civilian was 
killed, this statement continued to lack specific information 
such as the date or location so as to allow verification with 
the appropriate authority or comparison with the command 
chronologies of record.  For these reasons, the Board 
concludes that B.R.'s statement cannot establish that the 
veteran was exposed to combat in Vietnam.

In short, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor, as 
required by 38 C.F.R. § 3.304(f) (under either the old or the 
new version, the latter of which is applicable herein).  This 
finding does not in any way detract from the veteran's 
honorable and faithful service in Vietnam. 

As discussed in the Factual Background, the February 1999 VA 
examiner suggested that the veteran's in-service duties as a 
rifleman could constitute a threat of his personal being, and 
could therefore conceivably be considered as sufficient to 
support a diagnosis of PTSD.  It is well established that the 
sufficiency of a stressor is a clinical determination for the 
examining mental health professional.  See Cohen, 10 Vet. 
App. at 140.  However, the existence of in-service stressor 
and the issue of combat status are adjudicative matters to be 
decided by the Board.  As discussed in detail above, the 
evidence of record demonstrates that the appellant was not a 
veteran of combat and that there is no corroborative evidence 
of his claimed in-service stressors.  Accordingly, the Board 
finds the conclusion of the February 1999 VA examiner to be 
of no probative value.  See Swann, 5 Vet. App. at 233.  For 
this reason, the Board further finds the January 1996 and 
March 1996 VA examiner's suggestions that the veteran could 
have PTSD to also be of no probative value.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

